                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


KEVIN J. BATES,

                       Petitioner,                                   8:18CV322

        vs.
                                                                      ORDER
SCOTT R. FRAKES,

                       Respondent.


       This matter is before the Court on the Notice of Appeal, ECF No. 27, filed by

Petitioner Kevin Bates, and the Memorandum, ECF No. 28, filed by the Clerk. The Clerk’s

Memorandum states the “clerk’s office cannot process the appeal to the Eighth Circuit

until one or more issues are resolved.[ ]” ECF No. 28. The Memorandum then asks the

Court to determine whether Bates is entitled to proceed on appeal in forma pauperis.

       When the Court ruled on Bates’s Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2254, it also denied him a certificate of appealability. Mem. and Order, ECF No.

25, Page ID 1143; Rule 11 of the Rules Governing Section 2254 Cases in the United

States District Courts (“The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.”). Rather than seeking a certificate

of appealability from the Eighth Circuit Court of Appeals, Bates filed a Notice of Appeal

with this Court. Rule 22(b)(2) of the Federal Rules of Appellate Procedure provides that

“[i]f no express request for a certificate is filed, the notice of appeal constitutes a request

addressed to the judges of the court of appeals.” Bates “cannot take an appeal unless a

circuit justice or a circuit . . . judge issues a certificate of appealability under 28 U.S.C. §

2253(c).” Fed. R. App. P. 22(b)(1). Accordingly,
       IT IS ORDERED:

       1.     The Clerk is directed to forward the Petitioner’s Notice of Appeal, construed

as a request for a certificate of appealability, ECF No. 27, and the other materials required

by Federal Rule of Appellate Procedure 22(b)(1) to the Eighth Circuit Court of Appeals;

       2.     If the Court of Appeals grants the Petitioner’s request for a certificate of

appealability, the Petitioner is permitted to proceed on appeal in forma pauperis under

Federal Rule of Appellate Procedure 24(a)(3).



       Dated this 30th day of July, 2019.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                             2
